 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for SERGIO RAMON BARRIENTOS
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 16-CR-00046GEB
                      Plaintiff,       )
12                                     ) STIPULATION REGARDING
                                       ) PRETRIAL RELEASE
13
           v.                          ) SUPERVISION;
14                                     ) FINDINGS AND
                                       ) ORDER
15
     SERGIO RAMON BARRIENTOS,          )
16                                     )
                      Defendants.      )
17
     __________________________________) Judge: Hon. Carolyn K. Delaney
18

19
                                         STIPULATION

20         Upon recommendation of Pretrial Services and consent of the government, it is
21   hereby stipulated that the pretrial release conditions be modified to add a condition for
22
     counseling. The following modification is proposed:
23

24
           1. Add the following condition, which states: You must participate in a program
25
               of medical or psychiatric treatment, including treatment for drug or alcohol
26

27             dependency, as approved by the pretrial services officer. You must pay all or

28             part of the costs of the counseling services based upon your ability to pay, as


                                                -1-
 1             determined by the pretrial services officer.
 2

 3   All other conditions of pretrial release are to remain in force and effect.
 4
     IT IS SO STIPULATED.
 5

 6   Dated: November 16, 2018                   Respectfully submitted,
 7

 8                                              /s/ Kelly Babineau
 9
                                                KELLY BABINEAU
                                                Attorney for Sergio Ramon Barrientos
10

11
     Dated: November 16, 2018                   /s/ Matthew Yelovich
12                                              MATTHEW YELOVICH
                                                Assistant U.S. Attorney
13

14
     Dated: November 16, 2018                   /s/ Steven Sheehan
15                                              STEVEN SHEEHAN
16                                              U.S. Pretrial Release Officer

17

18                                            ORDER
19

20          IT IS SO FOUND AND ORDERED
21
     Dated: November 19, 2018
22

23

24

25

26

27

28




                                                  -2-
